Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 3/13/2021.  Claims 7, 11, 12 have been canceled.  Claims 1-6, 8-10 are pending.  Applicant’s arguments have been considered.  Claims 1-6, 8-10 are finally rejected for reasons necessitated by applicant’s amendment.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 9, 10 are rejected 35 U.S.C. 103(a) as being unpatentable over Fujii (US 2017/0373340) in view of Son (US 2017/0237126).
Regarding claim 1, Fujii discloses a lithium ion secondary battery, comprising a positive electrode plate, a negative electrode plate, a separator, and an electrolyte, the positive electrode plate comprising a positive active material layer, and the negative electrode plate comprising a negative active material layer, wherein:
the positive active material layer comprises a lithium manganese-based positive active material as a positive active material;
, in which u and v both are in wt% and  is 0.01 ~ 2.

The following calculation of Fujii’s example 4 shows that Applicant’s formula in claim 1 is met:
The instant Specification of Example 2 in Table 1 discloses 1 wt% of 1,3 – propane sultone [0026, 0082] is equivalent to S content of 0.65 wt%.  Fujii discloses 2 wt% of 1,3 – propane sultone [0173].  It would be reasonable to assume that the S content of 2 wt% of 1,3 – propane sultone would be twice the amount for 1 wt% of 1,3 – propane sultone, which would be twice of 0.65 wt%, which would be: 
v=1.3 wt%.  

	The value of u for example 4 is calculated below:
The total weight per mole of the positive active material is as follows:
= 0.7 [LiNi0.5Mn0.3Co0.2O2] + 0.3 [LiMn2O4]
= 0.7 [1(6.9) + 0.5 (58.7) + 0.3 (54.9) + 0.2 (58.9) + 2(16)] + 0.3[1(6.9) + 2(54.9) + 4(16)]
= 0.7 [6.9 + 29.35 +16.47 + 11.78 + 11.78 + 32] + 0.3 [6.9 + 109.8 + 64]
= 0.7 [67.55] + 0.3 [54.21]


The total weight per mole of Mn in the positive active material:
= 0.7[16.47] +0.3[109.8]
= 11.53 + 32.94
= 44.47 g/mol

The mass percentage u of the manganese element present in the positive active material:
u = 44.47 g/mol/ 121.76 g/mol
u = 36.5 wt%

Claim 1 in formula:
1.3 = 0.018 (36.5) + ,
0.64, which meets the claim 1 limitation 0.01 – 2.
MPEP 2112 V states that "once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference."

Regarding claim 2, the sulfur-containing compound is selected from one or more of a sulfonate, a sulfate, and a sulfite [0112].

Regarding claim 4, the electrolyte comprises the sulfur-containing compound and the sulfur-containing compound is present in the electrolyte in an amount of 2.5% by weight or less [0173].
Regarding claim 6, the manganese element is present in the positive active material in an amount of 6 wt% to 45 wt%, see calculation above of example 4 [0173].
Regarding claim 9, the positive active material comprises a first positive active material represented by formula (1) and a second positive active material represented by formula (2):
Li1+xNiaCObMl-a-bO2-yAy (1)
in which formula (1), -0.1<x<0.2, 0 <a <1, 0<b <1, 0 <a + b <1, 0<y <0.2, M is one or more of Mn, Fe, Cr, Ti, Zn, V, Al, Zr, and Ce, and A comprises one or more of S, N, F, Cl, Br, and I; preferably 0.5<a <1, 0<b <0.5, 0.7<a + b <1, 0<y <0.1, M is one or two of Mn and Al, and A is one or two of S or F, and
Li1+zMncM’2-cO4-dAd (2)
in which formula (2), -0.1<z<0.2, 0 <c<2, 0<d <1, M' comprises one or more of Ni, Fe, Cr, Ti, Zn, V, Al, Mg, Zr, and Ce, and A’ comprises one or more of S, N, F, Cl, Br, and I [0154, 0155].

the positive electrode plate comprising a positive active material layer, and the positive active material layer comprises a lithium manganese-based positive active material as a positive active material;
the negative electrode plate comprising a negative active material layer, and the negative active material layer comprises a negative active material whose surface is covered with a sulfur-containing solid electrolyte interface film and the mass percentage v of the sulfur element present in the negative active material layer and the mass percentage u of the manganese element present in the positive active material satisfy the following formula: v = 0.018u + oo, in which u and v both are in wt% and co is 0.01 ~ 2.  See calculation above.
Regarding claims 1, 10, Fujii does not disclose the electrolyte comprises a fluorine-containing lithium salt as an additive and the fluorine-containing lithium salt is selected from one or more of lithium difluorophosphate LiPO2F2, lithium difluorooxalate phosphate LiDFOP, and lithium difluorooxalate borate LiDFOB; preferably, the fluorine-containing lithium salt is present in the electrolyte in an amount of 0.05 wt% to 1.5 wt%, Som discloses a battery having an electrolyte solution with a lithium salt lithium difluorophosphate as an additive (see Formula 24 of Son) in an amount of 0.2 wt% to 1.5 wt% [0085].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the additive of Son to the electrolyte of Fujii, as taught by Son, since it’s known to add lithium difluorophosphate as an electrolyte additive.  It has been held by the court that the selection of a known material based on its suitability for prima facie obvious.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.


Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fujii (US 2017/0373340) in view of Son (US 2017/0237126) as applied to claim 1, in view of Park (US 2014/0342243).
Regarding claim 5, the negative active material layer comprises the sulfur-containing compound and the sulfur-containing compound is present in the negative active material layer in an amount of 2% by weight or less.  Fujii discloses that the sulfur containing compound is in the electrolyte.  Park teaches additives that form a solid electrolyte film on a surface of the negative electrode [0024].  The additive may be added to the electrolyte, or may remain in a negative or a positive electrode [0096].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the sulfur containing compound in either electrolyte or a negative electrolyte since either configuration would form an solid electrolyte layer on the negative electrode.


Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fujii (US 2017/0373340) in view of Son (US 2017/0237126) as applied to claim 1, in view of Takami (US 6465125).
3~1.65 g/cm3 and the positive active material layer has a compaction density in the range of 3.0 g/cm3~3.6 g/cm3, Takami teaches a positive density in the range of 3 g/cm3 and the negative active material layer has a density of 1.3 g/cm3 (33:60, 34:12).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to choose an appropriate density of the negative and positive electrode layer depending on the desired capacity or performance.

Response to Arguments
Applicant’s arguments filed 3/13/2021 have been considered but are moot because the new ground of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724